—Judgment, Supreme Court, New York County (Richard B. Lowe, III, J.), rendered February 28, 1990, convicting defendant, after a jury trial, of attempted murder in the second degree, and sentencing him, as a persistent violent felon, to a prison term of 12 years to life, unanimously affirmed.
Viewed in a light most favorable to the prosecution, the *147evidence was sufficient to prove beyond a reasonable doubt that the defendant acted in concert with another in attempting to cause the death of the complainant (People v Contes, 60 NY2d 620, 621). The testimony of the complainant, corroborated by that of the manager of the drop-in center, indicates that immediately after complainant and the manager left the building, defendant’s accomplice, who was waiting outside along with defendant, retrieved a sharp metal object, approached complainant and stabbed him in the abdomen. Defendant stood nearby as this happened. When complainant tried to run away, defendant chased after him, knocked him to the ground and punched him as the partner stabbed complainant in the back. Since defendant participated in restraining and beating complainant after it was apparent that the stabber had homicidal intent, it was reasonable for the jury to conclude that it was the purpose of both men to cause complainant’s death (see, People v Bell, 94 AD2d 894, 896, affd 63 NY2d 796).
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Wallach, J. P., Kupferman, Ross, Kassal and Nardelli, JJ.